The statute (Ch. 833, Laws of 1873, as amended by ch. 535 of the Laws of 1874) provides that "a coroner shall have power, when necessary, to employ not more than two competent surgeons to make post mortem examinations and dissections and to testify to the same, the compensation therefor to be a county charge." Thus the coroner had the power to employ the plaintiff to make the post mortem examinations but not to fix his compensation. The statute makes the compensation a county charge. The complaint alleges that "the defendant audited and allowed for each of said post mortem examinations the sum of ten dollars," from which we assume that the plaintiff presented his claim to the board of supervisors, which made the audit. The board had jurisdiction to audit the same, and its audit was final, not having been reviewed or reversed upon certiorari, and was payable at the amount audited by the county treasurer upon plaintiff's presentation of the proper warrant or certificate of the board of supervisors. It thus appears that the defendant is not charged with a default in legal duty. The allegation that the amount of the audit "is not the value of his services" may state a case for a review of the audit by certiorari, but not a cause of action.
The judgment should be affirmed, with costs.
PARKER, Ch. J., BARTLETT, HAIGHT, VANN, CULLEN and WERNER, JJ., concur.
Judgment affirmed. *Page 182